MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-15-00264-CV

Texas Department of Insurance, Appealed from the 133rd District Court
Division of Workers' Compensation, of Harris County. (Tr. Ct. No. 2010-
Appellant                          25688). Opinion delivered Per Curiam.
v.

Linda Green, Appellee


TO THE 133RD DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on April 9, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 2, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Texas Department of Insurance, Division of Workers' Compensation.


      We further order this decision certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.


      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, June 19,
2015.